                                          Case 3:20-cv-02685-EMC Document 53 Filed 12/11/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEREK HANSEN,                                      Case No. 20-cv-02685-EMC
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANTS’
                                   9             v.                                         MOTION TO COMPEL
                                                                                            ARBITRATION
                                  10     TICKETMASTER ENTERTAINMENT,
                                         INC., et al.,                                      Docket No. 22
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Plaintiff Derek Hansen has filed a class action against Defendants Ticketmaster

                                  16   Entertainment, Inc. and Live Nation Entertainment Co. Mr. Hansen asserts that Defendants

                                  17   violated the law when Ticketmaster, a division of Live Nation, retroactively changed its refund

                                  18   policy after the coronavirus pandemic. In response to the complaint, Defendants have filed a

                                  19   motion to compel arbitration.

                                  20          Having considered the parties’ briefs and accompanying submissions, as well as the oral

                                  21   argument of counsel, the Court hereby GRANTS Defendants’ motion.

                                  22                      I.         FACTUAL & PROCEDURAL BACKGROUND

                                  23          Defendants contend that the parties’ dispute must be compelled to arbitration because Mr.

                                  24   Hansen agreed to the Ticketmaster TOU and the TOU contain an arbitration agreement.

                                  25   According to Defendants, Mr. Hansen agreed to the TOU

                                  26                  at three distinct points: [1] at account creation [on the Ticketmaster
                                                      website], [2] [at] account sign-in, and [3] [at] ticket purchase.
                                  27                  Plaintiff [further] agreed to the [TOU] via a notice at the bottom of
                                                      virtually every Ticketmaster website page that users navigate in the
                                  28                  ticket selection and purchase process, which provides that users
                                          Case 3:20-cv-02685-EMC Document 53 Filed 12/11/20 Page 2 of 9



                                                      agree to the Terms by using the site.
                                   1

                                   2   Mot. at 3. For purposes of this order, the Court need only consider the sign-in page.

                                   3          Mr. Hansen purchased the tickets for the two Rage Against the Machine (“Rage”) concerts

                                   4   in February 2020. See Moon Decl. ¶ 5. In order to purchase the tickets, Mr. Hansen had to sign

                                   5   into his Ticketmaster account.

                                   6          Defendants have provided evidence about how the sign-in page appeared in February 2020

                                   7   when Mr. Hansen purchased the tickets. See Tobias Decl. ¶ 7 & Ex. 3 (testifying that “[u]sers of

                                   8   the Ticketmaster website in February 2020 would have seen the same ‘Sign In’ page as that shown

                                   9   in Exhibit 3). To sign in, a person would provide certain information (email address and

                                  10   password) and then click a blue button that says “Sign in.” Right above the blue button is the

                                  11   following text (which is in a slightly smaller font size compared to other text): “By continuing past

                                  12   this page, you agree to the Terms of Use and understand that information will be used as described
Northern District of California
 United States District Court




                                  13   in our Privacy Policy.” The blue font indicated that there was a hyperlink to the TOU.

                                  14          The TOU that governed when Mr. Hansen signed in and purchased tickets in February

                                  15   2020 can be found at Exhibit 12 to the Tobias Declaration. See Tobias Decl. ¶ 13 (testifying that

                                  16   that Exhibit 12 is the current TOU and that the current TOU has been effective since June 2019).

                                  17          The first page of the TOU has two bolded headers that precede the Table of Contents. The

                                  18   second bolded header and the text underneath it provide as follows:

                                  19                  NOTICE REGARDING ARBITRATION AND CLASS
                                                      ACTION WAIVER:
                                  20
                                                      These terms contain an arbitration agreement and class action
                                  21                  waiver, whereby you agree that any dispute or claim relating in any
                                                      way to your use of the Site, or to products or services sold,
                                  22                  distributed, issued, or serviced by us or through us will be resolved
                                                      by binding, individual arbitration, rather than in court, and you
                                  23                  waive your right to participate in a class action lawsuit or class-wide
                                                      arbitration. We explain this agreement and waiver, along with some
                                  24                  limited exceptions, in Section 17, below.
                                  25   Tobias Decl., Ex. 12 (TOU at 1).

                                  26          Section 17 in turn contains, inter alia, the following provisions:

                                  27                  The arbitration agreement in these Terms is governed by the Federal
                                                      Arbitration Act (FAA), including its procedural provisions, in all
                                  28                  respects. This means that the FAA governs, among other things, the
                                                                                         2
                                            Case 3:20-cv-02685-EMC Document 53 Filed 12/11/20 Page 3 of 9



                                                      interpretation and enforcement of this arbitration agreement and all
                                   1                  of its provisions, including, without limitation, the class action
                                                      waiver discussed below. State arbitration laws do not govern in any
                                   2                  respect.
                                   3                  . . . . The arbitrator, and not any federal, state or local court or
                                                      agency, shall have exclusive authority to the extent permitted by law
                                   4                  to resolve all disputes arising out of or relating to the interpretation,
                                                      applicability, enforceability, or formation of this Agreement,
                                   5                  including but not limited to, any claim that all or any part of this
                                                      Agreement is void or voidable.
                                   6

                                   7   Tobias Decl., Ex. 12 (TOU § 17).

                                   8                                         II.      DISCUSSION

                                   9   A.      Legal Standard

                                  10           Defendants argue that the FAA governs the arbitration agreement in the instant case given

                                  11   the express terms of the agreement, as quoted above. Mr. Hansen does not expressly disagree but

                                  12   contends that the provisions of the FAA are largely beside the point because the question here is
Northern District of California
 United States District Court




                                  13   whether an agreement to arbitrate was ever formed in the first instance. See Three Valleys Mun.

                                  14   Water Dist. v. E.F. Hutton & Co., 925 F.2d 1136, 1140-41 (9th Cir. 1991) (“[A] party who

                                  15   contests the making of a contract containing an arbitration provision cannot be compelled to

                                  16   arbitrate the threshold issue of the existence of an agreement to arbitrate. Only a court can make

                                  17   that decision.”); see also Sanford v. Member Works, Inc., 483 F.3d 956, 962 (9th Cir. 2007)

                                  18   (“[W]hen one party disputes ‘the making of the arbitration agreement,’ the Federal Arbitration Act

                                  19   requires that ‘the court [] proceed summarily to the trial thereof’ before compelling arbitration

                                  20   under the agreement.”) (quoting 9 U.S.C. § 4).

                                  21           According to Mr. Hansen, there was no contract formation because he did not have actual

                                  22   knowledge of the arbitration agreement, see Hansen Decl. ¶¶ 2, 6 (testifying that “I have never

                                  23   reviewed the Terms of Use on Defendants’ website” and that, “[u]ntil this case was filed, I was

                                  24   unaware that the Terms of Use on Defendants’ website included an arbitration provision

                                  25   purporting to waive my rights”), and constructive knowledge cannot reasonably be inferred.

                                  26           The Ninth Circuit has directed that, “in determining whether a valid arbitration agreement

                                  27   exists, [a court] ‘appl[ies] ordinary state-law principles that govern the formation of contracts.’

                                  28   Federal courts sitting in diversity look to the law of the forum state – here, California – when
                                                                                          3
                                          Case 3:20-cv-02685-EMC Document 53 Filed 12/11/20 Page 4 of 9




                                   1   making choice of law determinations.” Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175 (9th

                                   2   Cir. 2014). “In California, ‘[g]enerally speaking the forum will apply its own rule of decision

                                   3   unless a party litigant timely invokes the law of a foreign state.’” Peter v. DoorDash, Inc., No.

                                   4   19-cv-06098-JST, 2020 U.S. Dist. LEXIS 73984, at *8 (N.D. Cal. Apr. 23, 2020). In the instant

                                   5   case, Mr. Hansen assumes that California law applies, see Opp’n at 5 (citing California authority),

                                   6   and Defendants do not appear to argue that any other law applies. Therefore, the Court applies

                                   7   California law. Under California law, contract formation requires a manifestation of mutual

                                   8   assent. See Peter, 2020 U.S. Dist. LEXIS 73984, at *9. More specifically, “[u]nder California

                                   9   law, ‘[c]ourts must determine whether the outward manifestations of consent would lead a

                                  10   reasonable person to believe the offeree has assented to the agreement.’” Lee v. Ticketmaster

                                  11   L.L.C., 817 F. App’x 393, 394 (9th Cir. 2020) (quoting Knutson v. Sirius XM Radio, Inc., 771 F.3d

                                  12   559, 565 (9th Cir. 2014)).
Northern District of California
 United States District Court




                                  13          Both parties agree that the Ninth Circuit’s decision in Nguyen provides importance

                                  14   guidance regarding manifestation of mutual assent. See Nguyen, 763 F.3d at 1175 (applying New

                                  15   York law “to the extent possible” but noting that there would be no difference under California

                                  16   law). In Nguyen, the Ninth Circuit made a distinction between two kinds of Internet contracts: (1)

                                  17   clickwrap (or click-through) agreements “in which website users are required to click on an ‘I

                                  18   agree’ box after being presented with a list of terms and conditions of use” and (2) browsewrap

                                  19   agreements “where a website’s terms and conditions of use are generally posted on the website via

                                  20   a hyperlink at the bottom of the screen” – i.e., a user does not expressly manifest agreement to the

                                  21   terms and conditions but instead gives assent simply by using the website. Id. at 1175-76.

                                  22                  “The defining feature of browsewrap agreements is that the user can
                                                      continue to use the website or its services without visiting the page
                                  23                  hosting the browsewrap agreement or even knowing that such a
                                                      webpage exists.” “Because no affirmative action is required by the
                                  24                  website user to agree to the terms of a contract other than his or her
                                                      use of the website, the determination of the validity of the
                                  25                  browsewrap contract depends on whether the user has actual or
                                                      constructive knowledge of a website’s terms and conditions.”
                                  26
                                                      . . . Courts have . . . been more willing to find the requisite notice for
                                  27                  constructive assent where the browsewrap agreement resembles a
                                                      clickwrap agreement – that is, where the user is required to
                                  28                  affirmatively acknowledge the agreement before proceeding with
                                                                                          4
                                            Case 3:20-cv-02685-EMC Document 53 Filed 12/11/20 Page 5 of 9



                                                      use of the website.
                                   1

                                   2   Id. at 1176.

                                   3   B.      Sign-In Page

                                   4           As indicated above, the critical issue in the instant case is whether Mr. Hansen had

                                   5   constructive knowledge of the arbitration agreement – or rather, of the TOU which contain the

                                   6   arbitration agreement. As to whether Mr. Hansen had constructive knowledge of the TOU, the

                                   7   Court must consider how the Ticketmaster sign-in page, which made reference to the TOU,

                                   8   appeared to Mr. Hansen.

                                   9           As noted above, Ticketmaster has provided evidence that, during the relevant period, a

                                  10   customer would sign into a Ticketmaster account by providing certain information (email address

                                  11   and password) and then clicking a blue button that says “Sign in.” Right above the blue button is

                                  12   the following text (which is in a slightly smaller font size compared to other text): “By continuing
Northern District of California
 United States District Court




                                  13   past this page, you agree to the Terms of Use and understand that information will be used as

                                  14   described in our Privacy Policy.” The blue font indicated that there was a hyperlink to the TOU.

                                  15   The sign-in page had a graphic with text at the lefthand side; however, the sign-in box itself was

                                  16   still prominently displayed. The parties agree that the sign-in page thus presented neither a

                                  17   browsewrap agreement nor a clickwrap agreement, but rather something in between – what is

                                  18   sometimes characterized as a modified clickwrap agreements.

                                  19           Ticketmaster’s sign-in page has been challenged but approved by the Ninth Circuit. More

                                  20   specifically, in Lee v. Ticketmaster L.L.C., No. 18-cv-05987-VC (N.D. Cal.), the plaintiff

                                  21   purchased tickets on the Ticketmaster website for sporting events held in 2016 and 2018. See Lee,

                                  22   No. 18-cv-05987 (N.D. Cal.) (Docket No. 1) (Compl. ¶ 7). The defendants moved to compel

                                  23   arbitration and, in support of contract formation, provided evidence of the sign-in page as it

                                  24   existed in November 2018. See Lee, No. 18-cv-05987 (N.D. Cal.) (Docket No. 26) (Tobias Decl.,

                                  25   Exs. F); see also Reply at 6-7 (providing screenshot of sign-in page in Lee and screenshot of sign-

                                  26   in page in the instant case; citing O’Mara Reply Declaration). The sign-in page in November

                                  27   2018 is very similar – in terms of language as well as look and feel – to the sign-in page at issue

                                  28   here (i.e., from February 2020). Judge Chhabria granted the defendants’ motion to compel
                                                                                         5
                                          Case 3:20-cv-02685-EMC Document 53 Filed 12/11/20 Page 6 of 9




                                   1   arbitration in April 2019, and, in June 2020, the Ninth Circuit affirmed.

                                   2           The Ninth Circuit noted first that the Ticketmaster TOU were neither a browsewrap

                                   3   agreement (“because they are not merely posted on Ticketmaster’s website at the bottom of the

                                   4   screen”) nor a “pure” clickwrap agreement (“because Ticketmaster does not require users to click

                                   5   a separate box indicating that they agree to its Terms”). Lee, 817 Fed. Appx. at 394. But

                                   6   whatever category the TOU fell into, the court held that “Ticketmaster’s website provided

                                   7   sufficient notice for constructive assent, and therefore, there was a binding arbitration agreement

                                   8   between Lee and Ticketmaster.” Id.

                                   9                    “Lee validly assented to Ticketmaster’s Terms of Use, including the
                                                        arbitration provision, each time he clicked the “Sign In” button
                                  10                    when signing into his Ticketmaster account, where three lines below
                                                        the button, the website displayed the phrase, “By continuing past
                                  11                    this page, you agree to our Terms of Use,” as well as each time he
                                                        clicked the “Place Order” button when placing an order for tickets,
                                  12                    where directly above the button, the website displayed the phrase,
Northern District of California




                                                        “By clicking ‘Place Order,’ you agree to our Terms of Use,” where
 United States District Court




                                  13                    in both contexts, “Terms of Use” was displayed in blue font and
                                                        contained a hyperlink to Ticketmaster’s Terms. Thus,
                                  14                    Ticketmaster’s website required users to “affirmatively
                                                        acknowledge the agreement before proceeding,” and “the website
                                  15                    contain[ed] an explicit textual notice that continued use will act as a
                                                        manifestation of the user’s intent to be bound.” Lee “cannot avoid
                                  16                    the terms of [the] contract on the ground that he . . . failed to read it
                                                        before signing,” especially when he “had a legitimate opportunity to
                                  17                    review it.”
                                  18   Id. at 394-95.

                                  19           Several months after Lee, the Ninth Circuit issued a decision in Dohrmann v. Intuit, Inc.,

                                  20   823 Fed. Appx. 482 (9th Cir. 2020), where it again found contract formation based on a sign-in

                                  21   page.

                                  22                    During the relevant timeframe, a user accessing a TurboTax
                                                        account, after entering a user ID and password, was required to click
                                  23                    a “Sign In” button, directly under which the following language
                                                        appeared: “By clicking Sign In, you agree to the Turbo Terms of
                                  24                    Use, TurboTax Terms of Use, and have read and acknowledged our
                                                        Privacy Statement.” The terms “Turbo Terms of Use,” “TurboTax
                                  25                    Terms of Use” and “Privacy Statements” were each light blue
                                                        hyperlinks which, if clicked, directed the user to a new webpage. A
                                  26                    user clicking on the hyperlink “TurboTax Terms of Use” was
                                                        directed to a copy of the “Intuit Terms of Service for TurboTax
                                  27                    Online Tax Preparation Services,” which contained the arbitration
                                                        clause.
                                  28
                                                                                            6
                                          Case 3:20-cv-02685-EMC Document 53 Filed 12/11/20 Page 7 of 9




                                   1   Id. at 484. The Ninth Circuit stated: “The relevant warning language and hyperlink to the Terms

                                   2   of Use were conspicuous – they were the only text on the webpage in italics, were located directly

                                   3   below the sign-in button, and the sign-in page was relatively uncluttered.” Id.

                                   4          In light of Lee and Dohrmann, Mr. Hansen’s position lacks merit.

                                   5              •   The sign-in page at issue was relatively uncluttered. Although there was a graphic

                                   6                  with text, that was set to the side so that the sign-in box itself was prominently

                                   7                  featured.

                                   8              •   In the sign-in box, the following text was right above the blue “Sign in” button:

                                   9                  “By continuing past this page, you agree to the Terms of Use and understand that

                                  10                  information will be used as described in our Privacy Policy.” The proximity of the

                                  11                  text to the “Sign in” button makes the text conspicuous. Mr. Hansen criticizes the

                                  12                  text for being smaller than other text and for being grey in color. But the text is not
Northern District of California
 United States District Court




                                  13                  markedly smaller than the other text, and the grey is in sufficient contrast to the

                                  14                  background which is white. Moreover, the phrase “Terms of Use” appears in blue

                                  15                  font so that there is even more contrast. Although Mr. Hansen protests that the use

                                  16                  of blue font was not sufficient – e.g., “Terms of Use” should have been underlined

                                  17                  as well – that argument is not overly compelling. Although Judge Orrick has

                                  18                  suggested that “the mere change in color of the hyperlinks, without more, is

                                  19                  enough” – in other cases, “the hyperlinks are also underlined, highlighted, in all

                                  20                  caps, or in a box” – he ultimately found a sign-in page inadequate for other reasons:

                                  21                  “[A]s plaintiffs note, the other hyperlink on the page is formatted differently. The

                                  22                  hyperlink to the password recovery page is bolded, underlined, and appears to be in

                                  23                  a larger font size than the hyperlink at issue.” Colgate v. Juul Labs., Inc., 402 F.

                                  24                  Supp. 3d 728, 765-66 (N.D. Cal. 2019) (Orrick, J.).

                                  25          Nowhere in the opposition does Mr. Hansen expressly address Lee – or for that matter,

                                  26   Dohrmann. Instead, he highlights that the actual number of people who clicked on “Terms of

                                  27   Use” is very small – less than 1 percent. But, under the circumstances, that fact does not weigh

                                  28   very heavily in supporting Mr. Hansen’s position that the text above with the hyperlink to the
                                                                                         7
                                          Case 3:20-cv-02685-EMC Document 53 Filed 12/11/20 Page 8 of 9




                                   1   TOU was not conspicuous. Indeed, in Lee, the Ninth Circuit underscored that the plaintiff

                                   2   “‘cannot avoid the terms of [the] contract on the ground that he . . . failed to read it before

                                   3   signing,’ especially when he ‘had a legitimate opportunity to review it.’” Lee, 817 Fed. Appx. at

                                   4   394. Moreover, in Dohrmann, the Ninth Circuit reversed the lower court decision that had denied

                                   5   the motion to compel arbitration and that had noted, inter alia, the relevance of click data. See

                                   6   Arena v. Intuit Inc., 444 F. Supp. 3d 1086, 1093 (N.D. Cal. 2020) (“find[ing] it relevant that less

                                   7   than 0.55% of users logging into TurboTax’s website between January 1 and April 30, 2019,

                                   8   actually clicked on the hyperlink to the Terms” because “[t]he fact that so few users actually

                                   9   clicked on the hyperlink supports the inference that many of them did not notice it”).

                                  10          At the hearing on the motion to compel arbitration, Mr. Hansen expressly addressed Lee

                                  11   for the first time. The arguments that he presented were not convincing. First, Mr. Hansen noted

                                  12   that the sign-in page in the instant case does not state that, “by clicking on the Sign In button,” the
Northern District of California
 United States District Court




                                  13   customer agrees to the TOU, but instead says that, “by continuing past this page,” the customer

                                  14   accepts the TOU. According to Mr. Hansen, the sign-in page at issue in Lee is distinguishable

                                  15   because it did not specify that a customer agrees to a TOU “by continuing past this page.” As a

                                  16   factual matter, he is incorrect. That phrase “by continuing past this page”) was used both in Lee

                                  17   and in the instant case. Second, there is no material difference between “by clicking on the Sign

                                  18   In button” and “by continuing past this page,” as Mr. Hansen posits. It is obvious that one who

                                  19   wants to purchase tickets may not advance “past this page” unless the customer clicks the sign-in

                                  20   button. Mr. Hansen’s contention that, under the terms of the sign-in page, a customer could agree

                                  21   to the TOU simply by clicking on the TOU or going to a different part of the website lacks merit.

                                  22   Such a detour would not take the customer past the sign-in page necessary in order to make the

                                  23   purchase.

                                  24          Accordingly, the Court concludes, as in Lee, that Mr. Hansen validly assented to the

                                  25   Ticketmaster TOU when he clicked the Sign In button, as required before he could move on to

                                  26   purchase tickets for the Rage concerts. By assenting to the TOU, Mr. Hansen also assented to the

                                  27   arbitration agreement contained therein. Mr. Hansen has not made any other argument as to why

                                  28   he should not be compelled to arbitration, consistent with the arbitration agreement. Therefore,
                                                                                          8
                                          Case 3:20-cv-02685-EMC Document 53 Filed 12/11/20 Page 9 of 9




                                   1   Defendants’ motion to compel arbitration is granted.

                                   2                                       III.    CONCLUSION

                                   3          For the foregoing reasons, the Court grants Defendants’ motion and stays proceedings

                                   4   pending resolution of the arbitration.

                                   5          This order disposes of Docket No. 22.

                                   6

                                   7          IT IS SO ORDERED.

                                   8
                                   9   Dated: December 11, 2020

                                  10

                                  11                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       9
